Dewey, J.
The defendants insist that no legal liability attaches to them for the damage sustained by the plaintiff. The only question arising in the case is, whether the provisions of Rev. Sts. c. 25, <§> 22, apply to a case like the present. If so, and the duty devolves upon the municipal officers of a city to see that “ all highways shall be kept in repair, so that the same may be safe and convenient for travellers, at all seasons of the year,” the liability of the defendants would seem to be easily established. It is said that the street was in good order; that no obstruction or want of repair existed on the sidewalk ; and that every thing being thus well on the actual *296travelled path, the city is not to be made responsible for an injury occasioned by acts of others in placing insecure projections from buildings adjacent to the public streets, but so far elevated above the sidewalk, as not to interfere with the ordinary use of the same by the traveller. It is also further urged, that the owner of the land adjacent to a public street, and especially one who has the fee of the land on which the sidewalk is constructed, (the city having only an easement for a public street,) may erect and maintain such projections,, extending from the adjacent building over such sidewalk.
It is upon considerations of this character, strengthened by the very general practice so long permitted in large towns and cities, where real estate is sov valuable, of making such projections overhanging the public sidewalks, that it is now strongly pressed upon us, that the owners and occupants of such projections are alone responsible for an injury occasioned by their defective construction originally, or want of subsequent repair.
We can entertain no doubt that the general provision of the Rev. Sts. c. 25, § 1, requiring that the highways be kept in a state safe and convenient for travellers at all times, is alike appli table to the city and the town. To effect this object, § 3 confers full power upon every surveyor of highways “ to remove all gates, bars, enclosures, or other things, that shall in any manner obstruct or incumber any highway, or incommode or endanger persons travelling thereon.” This provision would of itself confer the power to remove all projections that endanger the persons passing in the street.
The duty imposed upon the city in this respect is essential to the safety of the traveller, and is not an unreasonable burden. To subject the city to an action for damages occasioned by such causes, there must have been a defect or want of repair in the projection, of such a nature as rendered its continuance dangerous to the public safety.
The supervision of all such projections is properly placed in the hands of the city officers, who have the power to cause their removal, whenever it shall become necessary for the *297safety of the traveller. They may be always regulated by the city ordinances, and the security of the city be properly guarded by by-laws, imposing suitable penalties upon all persons who shall, by such erections, endanger the safety of the traveller.
The court are therefore of opinion that the nonsuit be taicen off, and a new trial granted.